18-1902
     Liu v. Barr
                                                                         BIA
                                                                  Vomacka, IJ
                                                                 A210 170 439
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 2nd day of January, two thousand twenty.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   YUPING LIU,
14            Petitioner,
15
16                 v.                                  18-1902
17                                                     NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Raymond Lo, Esq., Jersey City,
24                                 NJ.
25
26   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
27                                 General; Terri J. Scadron,
28                                 Assistant Director; Leslie McKay,
1                                       Senior Litigation Counsel, Office
2                                       of Immigration Litigation, United
3                                       States Department of Justice,
4                                       Washington, DC.

5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9           Petitioner Yuping Liu, a native and citizen of the

10   People’s Republic of China, seeks review of a June 15, 2018,

11   decision of the BIA affirming a June 22, 2017, decision of an

12   Immigration     Judge      (“IJ”)    denying   Liu’s    application      for

13   asylum,    withholding       of     removal,   and    relief    under   the

14   Convention Against Torture (“CAT”).            In re Yuping Liu, No. A

15   210 170 439 (B.I.A. Jun. 15, 2018), aff’g No. A 210 170 439

16   (Immig. Ct. N.Y. City Jun. 22, 2017).           We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19          We have reviewed the BIA and IJ’s decisions “for the sake

20   of completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448

21 F.3d 524,   528   (2d    Cir.    2006).     We    review    the   adverse

22   credibility determination for substantial evidence.                   See 8

23   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
24   67, 76 (2d Cir. 2018).              “Considering the totality of the

                                            2
1    circumstances, and all relevant factors, a trier of fact may

2    base a credibility determination on the demeanor, candor, or

3    responsiveness     of    the     applicant         .    .   .   ,    the       inherent

4    plausibility of the applicant’s . . . account, the consistency

5    between the applicant’s . . . written and oral statements .

6    . . , the internal consistency of each such statement, [and]

7    the consistency of such statements with other evidence of

8    record . . . without regard to whether an inconsistency,

9    inaccuracy, or falsehood goes to the heart of the applicant’s

10   claim,     or    any     other     relevant            factor.”            8     U.S.C.

11   § 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s credibility

12   determination unless, from the totality of the circumstances,

13   it is plain that no reasonable fact-finder could make such an

14   adverse credibility ruling.”                 Xiu Xia Lin v. Mukasey, 534

15 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
16   at   76.        Substantial       evidence         supports         the        agency’s

17   determination that Liu was not credible as to her claim that

18   she was persecuted by Chinese authorities on account of her

19   Falun Gong practice.

20        The agency reasonably relied on an inconsistency between

21   Liu’s testimony, asylum interview, and personal statement

22   about    the    number    of     times       she   was      beaten    by        Chinese

                                              3
1    authorities.      See 8 U.S.C. § 1158(b)(1)(B)(iii).                      In her

2    application and at her asylum interview, she described being

3    beaten when she was first detained and interrogated, but she

4    did not mention other beatings.                Moreover, despite being

5    asked at the interview to provide more details about her

6    detention, she added only that she was interrogated on the

7    ensuing days, not that she was beaten.                   In contrast, she

8    testified that she was beaten three times per day, each day

9    of her detention.       This inconsistency, alone, is substantial

10   evidence for the adverse credibility determination because it

11   concerns the sole incident of past persecution that is the

12   heart of her claim.        See Xian Tuan Ye v. Dep’t of Homeland

13   Sec.,   446 F.3d 289,   295   (2d      Cir.     2006)    (a    material

14   inconsistency regarding the basis of an applicant’s asylum

15   claim is substantial evidence of adverse credibility).

16       The       agency     bolstered       the         adverse     credibility

17   determination      by     pointing       to     a      series        of    other

18   inconsistencies and implausible testimony.               Liu has abandoned

19   any challenge to these grounds because she did not provide

20   any specific argument before the BIA or this Court.                          See

21   Shunfu Li v. Mukasey, 529 F.3d 141, 146–47 (2d Cir. 2008)

22   (explaining that waiver of specific credibility findings can

                                          4
1    be    “significant”      where      “findings     could,    by    themselves,

2    support an adverse credibility determination.”).                   Nor did Liu

3    sufficiently challenge the agency’s corroboration findings,

4    as she does not identify any specific evidence that the IJ

5    should   have      credited    or   explain     why    other     evidence   was

6    unavailable.       See Yueqing Zhang v. Gonzales, 426 F.3d 540,

7    545   n.7    (2d    Cir.   2005)     (holding      that    party’s    “single

8    conclusory sentence” of argument on claim was tantamount to

9    a waiver of that claim).              Liu’s argument that the agency

10   ignored country conditions evidence concerning persecution of

11   Falun Gong practitioners is unsupported because the agency

12   acknowledged that Falun Gong practitioners are persecuted in

13   China and denied relief solely on credibility grounds.

14         Given Liu’s inconsistent descriptions of her alleged

15   persecution and her failure to challenge the other grounds

16   for    the    agency’s        decision,     the       adverse     credibility

17   determination is supported by substantial evidence.                         See

18   8 U.S.C.     § 1158(b)(1)(B)(iii).              The    adverse    credibility

19   determination       is   dispositive       of   asylum,     withholding      of

20   removal, and CAT relief because all three forms of relief are

21   based on the same factual predicate.                  See Paul v. Gonzales,

22   444 F.3d 148, 156-57 (2d Cir. 2006).

                                            5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6